Pigott, J. (dissenting).
At community meetings addressing violent crime in the City of Rochester in the mid-2000s, the Chairman of the City Council’s Public Safety Committee was frequently asked by members of the public about the feasibility of a curfew in that city. The discussions occurred in the wake of three killings of children in Rochester, all of which occurred late at night. The councilman traveled to Minneapolis, accompanied by two Rochester police commanders, to investigate the curfew in place there. The Rochester Chief of Police concluded, after meetings with the police commanders and other staff, that a curfew ordinance such as the one successful in Minneapolis would be an effective tool for preventing juveniles from committing, or becoming the victims of, nighttime crime. Public hearings were held, and the City Council received a large quantity of information concerning curfews implemented in other U.S. cities. The Mayor of Rochester, a former Rochester police chief, strongly advocated passage of a curfew ordinance.
In 2006, the Rochester City Council adopted a curfew ordinance, codified as chapter 45 of the Municipal Code of the City of Rochester, which took effect on September 5 of that year. The curfew is applicable—in “any public place” in the City of Rochester—to persons under the age of 17. It applies between the hours of 11:00 p.m. and 5:00 a.m., except that it does not apply until midnight on Friday and Saturday nights. First introduced as a three-month pilot program, the Rochester curfew has been extended several times, most recently to December 31, 2009.
The many exceptions built into the curfew ordinance and the methods of its application are described in the opinion above *55(see majority op at 41-42). It is worth adding that a Rochester Police Department General Order provides that the “location designated by the Chief of Police” referred to in the ordinance (see Rochester City Code § 45-6 [C]) is “a curfew facility designated by the Chief of Police,” where police will assist staff to notify the minor’s parent or guardian of the minor’s location, with a view to reuniting the two (see Rochester Police Department General Order 425). The designated curfew center is at Hillside Children’s Center, in Rochester.*
With this background in mind, I turn to the constitutional due process challenges that are the basis for the majority opinion. The majority begins by discussing the “substantive due process rights of minors to enjoy freedom of movement” (majority op at 44). Initially, it is not clear whether the majority is invoking the constitutional right to travel (see e.g. Saenz v Roe, 526 US 489 [1999]; Shapiro v Thompson, 394 US 618 [1969]) or “the freedom to loiter for innocent purposes . . . protected by the Due Process Clause” (Chicago v Morales, 527 US 41, 53 [1999]; see Memorial Hospital v Maricopa County, 415 US 250, 255-256 [1974] [observing that the right to travel cannot simply mean the right to movement and declining to decide whether the right to interstate travel recognized in Shapiro has an analogue in intrastate travel]). But this distinction is of no consequence here because, as the majority notes, the critical question is whether the fundamental right of adults to free movement extends to unsupervised minors.
The majority appears to accept the arguments that recently led the United States Court of Appeals for the District of Columbia Circuit to conclude that children have no fundamental right to free movement. “[I]t would be inconsistent to find a fundamental right here, when the [Supreme] Court has concluded that the state may intrude upon the ‘freedom’ of *56juveniles in a variety of similar circumstances without implicating fundamental rights” (majority op at 46, quoting Hutchins v District of Columbia, 188 F3d 531, 539 [DC Cir 1999]). But instead of following this principle to its logical conclusion and applying a rational basis standard of review in assessing plaintiffs’ free movement challenge, the majority selects the intermediate scrutiny standard for the question-begging reason that “courts have found that intermediate scrutiny is better suited to address the complexities of curfew ordinances” (majority op at 47).
The Supreme Court has observed that “unemancipated minors lack some of the most fundamental rights of self-determination-including even the right of liberty in its narrow sense, i.e., the right to come and go at will” ("Vernonia School Dist. 47J v Acton, 515 US 646, 654 [1995]). Here the law mirrors common sense. “Our society recognizes that juveniles in general are in the earlier stages of their emotional growth, that their intellectual development is incomplete, that they have had only limited practical experience, and that their value systems have not yet been clearly identified or firmly adopted” (Schall v Martin, 467 US 253, 265-266 n 15 [1984], quoting People ex rel. Wayburn v Schupf, 39 NY2d 682, 687 [1976]). Because of the immaturity and consequent vulnerability of children, “the power of the state to control the conduct of children reaches beyond the scope of its authority over adults,” even where the freedom that is curtailed is one that would be constitutionally protected were the child an adult (Prince v Massachusetts, 321 US 158, 170 [1944]).
Even where constitutionally protected freedoms of choice are implicated,
“[s]tates validly may limit the freedom of children to choose for themselves in the making of important, affirmative choices with potentially serious consequences . . . [because] during the formative years of childhood and adolescence, minors often lack the experience, perspective, and judgment to recognize and avoid choices that could be detrimental to them” {Bellotti v Baird, 443 US 622, 635 [1979]).
In other words, because children often lack the capacity to make important decisions for themselves, “[t]hey are assumed to be subject to the control of their parents, and if parental control falters, the State must play its part as parens patriae. In this *57respect, the juvenile’s liberty interest may, in appropriate circumstances, be subordinated to the State’s parens patriae interest in preserving and promoting the welfare of the child.” CSchall, 467 US at 265 [internal quotation marks and citations omitted].) All states limit children’s freedom of movement by requiring them to attend school for much of every weekday—a requirement never thought to call for either strict or intermediate scrutiny. As the Supreme Court has succinctly expressed it, “juveniles, unlike adults, are always in some form of custody” (Reno v Flores, 507 US 292, 302 [1993], quoting Schall, 467 US at 265).
These well-established premises of constitutional jurisprudence lead to the conclusion that the fundamental right to travel or movement does not extend to unsupervised minors. Because parents have the right to control or forbid children’s travel, there can be no such thing as a child’s fundamental right to free movement. Quite simply, children do not have the right to wander the streets freely at night. Because the curfew ordinance does not impinge on any cognizable constitutional right of minors, its restriction of minors’ movements should therefore be subject to rational basis review (see Ramos v Town of Vernon, 353 F3d 171, 190-191 [2d Cir 2003, Winter, J., dissenting]).
On the other hand, the majority’s choice of intermediate scrutiny to evaluate plaintiffs’ assertion that the curfew ordinance violates the substantive due process rights of parents to make decisions concerning the care, custody and control of their children makes sense {see majority op at 47-48). The majority apparently does not dispute that preventing minors from committing or becoming the victims of nighttime crime is an important government interest {see majority op at 48). The only remaining question then is whether the curfew ordinance is substantially related to this important objective. I believe it is.
The record contains extensive affidavits of public officials who were involved in the adoption of the curfew ordinance, and the affidavits and reports of experienced police officials responsible for its enforcement, which describe the considerable amount of investigation and research that was carried out before the City Council adopted the ordinance. The record also contains crime statistics for the City, and information concerning the implementation of similar curfews in other municipalities. The decision to enact the curfew, while based in part on objective data, was also based in substantial part on the subjective judgment of experienced civic leaders, who believed the ordinance to be the *58best way of dealing with a very troubling problem. Their judgment is, in my opinion, entitled to considerable deference. The majority gives it none.
Instead, the majority focuses on the statistics, but does so in a selective manner. It does not mention the statistics which demonstrate that between 2000 and 2005 most of the 13 juvenile murder victims in Rochester would have been in violation of the ordinance at the time of the murders. Nor does it mention that 45% of homicides in Rochester occurred during the curfew hours, a surprisingly high percentage given that the curfew hours make up less than 25% of the hours in a week.
The majority casts a skeptical eye on the statistics, writing that they show “that minors are far more likely to commit or be victims of crime outside curfew hours and that it is the adults, rather than the minors, who commit and are victims of the vast majority of violent crime . . . during curfew hours” (majority op at 49). Here, I respectfully suggest, the majority jumbles together two platitudes. Of course minors are more likely to commit or be victims of crime outside curfew hours. For one thing, the curfew hours comprise only 40 out of the 168 hours in a week. As to the likelihood of becoming crime victims, most children are at home during the curfew hours, as the defendant Mayor noted. But it certainly does not follow that a child who goes out at night is less likely to become the victim of a crime than one who goes out during the day. Again, it is completely unsurprising that adults commit and are victims of most crimes during curfew hours. Adults commit more crimes than children at all hours. Indeed, this may simply be an instance of the general truth that adults, who make up some three quarters of the population, are more likely to do anything.
From these platitudes, the majority infers a “disconnect between the crime statistics and the nighttime curfew . . . [N]o effort [was] made by the [City] to ensure that the population targeted by the ordinance represented that part of the population causing trouble or that was being victimized” (majority op at 49, quoting Ramos v Town of Vernon, 353 F3d 171, 186 [2d Cir 2003] [internal quotation marks omitted]). But here, under the guise of assessing whether the curfew ordinance is substantially related to a government objective, the majority essentially withdraws its earlier concession that protecting minors from becoming the victims or perpetrators of crimes is an important government interest. In essence, the majority is asserting that if adults commit and become victims of more crimes than *59children, then protecting children from crime cannot be an important city objective, and that if more crimes are committed during the day than at night, then preventing nighttime crime cannot be an important city objective. The problem with that reasoning is obvious.
Putting aside the Rochester crime statistics, which suggest that a significant proportion of violent crime victims in that city are children, I do not believe that it is the judiciary’s place to decide that protecting even a small number of minors from crime is an unimportant objective. I would have thought that protecting children from becoming the victims or perpetrators of violent crime is one of the most important goals a municipality could try to achieve, especially in the wake of a series of nighttime murders of minors.
Turning to plaintiffs’ challenge based on parental authority, the majority observes that this would be a closer case if the curfew had included an exception for parental consent (majority op at 50), a critical “errand” exception present in curfew ordinances upheld in Anchorage, Alaska (Treacy v Municipality of Anchorage, 91 P3d 252 [Alaska 2004]), the District of Columbia (Hutchins), Charlottesville, Virginia (Schleifer by Schleifer v City of Charlottesville, 159 F3d 843 [4th Cir 1998]), and Dallas, Texas (Qutb v Strauss, 11 F3d 488, 490 [5th Cir 1993]). However, even without that exception, I believe that the curfew ordinance in Rochester is merely a minimal intrusion on parents’ rights. If the standard of review in this regard were strict scrutiny, I might conclude that the ordinance is not the least restrictive alternative means of achieving the City’s purpose. But, applying intermediate scrutiny as the majority professes to, I believe that the curfew—which contains exceptions for minors who are accompanied by a parent, guardian or other responsible adult, those engaged in lawful employment or en route to or from such employment, those facing emergency circumstances, those who are “going to, attending, or returning home from an official school, religious, or other recreational activity sponsored and/or supervised by a public entity or a civic organization,” those who are in a public place “for the specific purpose of exercising fundamental rights such as freedom of speech or religion or the right of assembly protected by the First Amendment of the United States Constitution or Article I of the Constitution of the State of New York,” and those engaged in interstate travel—is narrowly tailored to serve its important government purpose of preventing juvenile crime (Rochester City Code § 45-4).
*60I do not believe that the Rochester city ordinance—replete as it is with exceptions guiding the conduct of police officers taking minors into what the majority concedes is protective custody (majority op at 42 n 2)—violates minors’ rights under the Federal or State Constitution. Equipped with a parental consent exception, I think it might have been a model city curfew. It is regrettable that a curfew was determined to be necessary in Rochester; but it is equally regrettable if this Court prevents Rochester from implementing a reasonable plan to protect its youth.
For these reasons, I respectfully dissent.
Chief Judge Lippman and Judges Ciparick and Read concur with Judge Jones; Judge Graffeo concurs in result in a separate opinion; Judge Pigott dissents in another opinion in which Judge Smith concurs.
Order affirmed, without costs.

 I cannot accept the concurring view that taking a minor to the curfew center “bears all of the hallmarks of a traditional arrest” (concurring op at 53) and that the ordinance therefore violates Family Court Act § 305.2 (providing that warrantless arrest of a juvenile is authorized only in cases where an adult could be arrested for a crime). The temporary detention of a juvenile until a responsible adult takes charge of him-—authorized by an ordinance enacted for the minor’s protection, rather than prosecution—is within the scope of a municipality’s police power (see generally Matter of Shannon B., 70 NY2d 458, 462-463 [1987]) and not prohibited by Family Court Act § 305.2. Moreover, I reject the idea that the City of Rochester could make an invalid curfew valid simply by repealing the language stating that breaking curfew is a “violation.”